Citation Nr: 0432752	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  02-21 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected type 2 diabetes 
mellitus.

2.  Entitlement to service connection for a skin disorder, to 
include as secondary to service-connected type 2 diabetes 
mellitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to an increased rating for type 2 diabetes 
mellitus, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from February 1968 to January 
1971 and from May 1973 to December 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran testified at a Board Hearing in September 2004 
before the undersigned Veterans Law Judge, who is designated 
by the Chairman of the Board to conduct hearings pursuant to 
38 U.S.C.A. § 7102 (West 2002).  Transcripts of the veteran's 
testimony at the Board and RO hearings are associated with 
the claims file.

The Board notes that, while the December 2001 rating decision 
which awarded service connection for type 2 diabetes mellitus 
was not final when the veteran requested an increased rating, 
his application for an increase did not dispute the initial 
evaluation.  See Stokes v. Derwinski, 1 Vet. App. 201, 203 
(1991); see also Beyrle v. Brown, 9 Vet. App. 24, 28 (1996).  
Thus, the Board did not style the issue as entitlement to an 
increased initial evaluation.

At the Board hearing, the veteran's representative raised the 
issue of entitlement to service connection for peripheral 
neuropathy as secondary to service-connected type 2 diabetes 
mellitus.  It is noted that a rating action indicates this is 
secondary to the diabetes, but present only to a 
noncompensable degree.  See January 2003 rating action.  If 
the veteran and his representative desire to raise the issue 
of a separate compensable rating, they should do so at the 
RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's representative asserted at the Board hearing 
that the VA examinations were inadequate in that the 
examiners did not have access to the case file, which 
impacted their ability to render informed diagnoses.  The 
Board notes that the reports of the examinations in question 
reflect tentative diagnoses of peripheral neuropathy and 
cracking of the skin of the feet as secondary to that 
condition but no definitive linkage.  The Board further notes 
that the examination reports note the veteran's hypertension 
but do not reflect an opinion as to any nexus between the 
veteran's hypertension and his active military service or his 
service-connected type 2 diabetes mellitus.

As concerns the veteran's claim for entitlement to service 
connection for PTSD, the December 2002 rating decision 
determined the veteran's claimed stressors to be confirmed 
but noted that there was no definitive diagnosis.  The Board 
notes that the October 2002 examination report reflects an 
Axis I diagnosis of depressive disorder, not otherwise 
specified, but the examiner observed that the veteran "may 
have PTSD," though not clarified at that examination.  The 
Board further notes a February 2003 Vet Center treatment note 
to the effect that the veteran has a sub-diagnosis of PTSD 
without explanation of that term.

In light of the matters set forth above, the Board agrees 
with the assertions of the veteran's representative and finds 
that further medical assessment is indicated by the evidence 
of record.  See 38 C.F.R. § 3.159(c) (2004).


Accordingly, the case is REMANDED for the following:

1.  The RO should ensure that any 
treatment records generated which are 
not already of record are obtained and 
associated with the case file.  The 
veteran's assistance in identifying and 
obtaining these records should be 
requested as needed.

2.  After the above is complete, the RO 
should arrange for a comprehensive 
medical review of the case file by an 
appropriate examiner(s) to determine the 
etiology of the veteran's hypertension.  
Request the examiner(s) to render an 
opinion as to whether it is as least as 
likely as not (probability of at least 
50 percent) that the veteran's 
hypertension is related either to his 
active military service or his service-
connected type 2 diabetes mellitus.  
Should the reviewer(s) determine that an 
examination is necessary to render the 
requested opinion, the RO should arrange 
for the appropriate examination(s).  If 
no relationship is identified, that 
should be noted in the claims folder.  
If a determination cannot be made 
without resort to speculation, that too 
should be noted in the claims folder.

3.  After the above is complete, the RO 
should arrange for an appropriate 
examination(s) to determine whether the 
veteran manifests a skin disorder, to 
include on his feet, groin, and back, as 
well as other areas of the body.  If a 
skin disorder is diagnosed, request the 
examiner to render an opinion as to 
whether it is as least as likely as not 
that any diagnosed skin disorder is 
related to the skin-related instances 
recorded in the service medical records.  
If the answer is no, request the 
examiner to further opine whether it is 
as least as likely as not that any 
diagnosed skin disorder is related to 
the veteran's service-connected type 2 
diabetes mellitus.  Specifically, is 
there skin cracking or other pathology 
related to peripheral changes secondary 
to the diabetes.  If no relationship is 
identified, that should be noted in the 
claims folder.  If a determination 
cannot be made without resort to 
speculation, that too should be noted in 
the claims folder.

4.  After the above is complete, and 
whether records are obtained or not, the 
RO should arrange for an appropriate 
psychological and psychiatric 
examination(s) for the veteran, to 
include appropriate diagnostic tests for 
PTSD.  After examining the veteran, 
reviewing the psychological testing 
results, and reviewing the claims 
folders, the examiners should diagnose 
any acquired psychiatric disorder 
present.  If PTSD is found, the specific 
stressor(s) should be set forth, to 
include whether in-service or thereafter.  
If other psychiatric pathology is 
present, the etiology should be described 
to the extent possible and an opinion 
rendered as to whether it is as least as 
likely as not that any diagnosed 
psychiatric or mental disorder is related 
to the veteran's active military service.  
If no relationship can be identified, 
that too should be documented in the 
claims folder.  To the extent a 
determination cannot be made without 
resort to speculation, that too should be 
noted in the examination reports.

5.  The RO should arrange for an 
appropriate examination to determine the 
current severity of the veteran's type 2 
diabetes mellitus.  Request the examiner 
to specifically assess whether there are 
any restriction or regulation of the 
veteran's activities and, if so, whether 
that restriction or regulation of 
activities is due to his type 2 diabetes 
mellitus or unrelated factors.  All 
findings, including those such as 
peripheral changes, ocular changes, or 
other such changes should be set forth as 
found.

The RO should ensure that the case file 
contains all relevant treatment records 
and that it is provided to all reviewers 
and examiners so as to enable informed 
diagnoses.

6.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the  supplemental 
statement of the case (SSOC) in light of 
all the other evidence of record.  To 
the extent that any benefit sought on 
appeal remains denied, issue the veteran 
a SSOC and, if all is in order, return 
the case to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



